                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
ARIELLE WALSH, On                  )
Behalf of Herself and All Others   )
Similarly Situated,                )
                                   )
          Plaintiffs,              )
                                   )
     v.                            )            C.A. No. 15-472 WES
                                   )
GILBERT ENTERPRISES, INC.,         )
d/b/a CLUB FANTASIES; and          )
FRANCIS DELUCA,                    )
                                   )
          Defendants.              )
___________________________________)

                                  ORDER

WILLIAM E. SMITH, Chief Judge.

      Before the Court is Defendants’ Motion for Issuance of a

Certificate of Appealability (ECF No. 62) regarding this Court’s

previous Order (ECF No. 61) granting the conditional certification

of the FLSA action. For the following reasons, the Court DENIES

Defendants’ Motion.

      Under 28 U.S.C. § 1292(b), a district court may certify an

interlocutory appeal if the order being appealed:            (1) “involves

a   controlling   question   of   law,”   (2)   “as   to   which   there   is

substantial ground for difference of opinion,” and (3) “that an

immediate appeal may materially advance the ultimate termination

of the litigation.” 28 U.S.C. § 1292(b). “[A] legal question cannot

be termed ‘controlling’ if litigation would be conducted in much
the same manner regardless of the disposition of the question upon

appeal.” Atrion Networking Corp. v. Marble Play, LLC, 31 F. Supp.

3d 357, 359 (D.R.I. 2014) (quotations omitted).                Similarly, an

interlocutory    appeal    is   not    likely   to     “materially    advance

termination of the litigation,” 28 U.S.C. § 1292(b) “where a

substantial amount of litigation remains in th[e] case regardless

of the correctness of the Court's ruling,”            Lillehagen v. Alorica,

Inc., No. SACV 13-0092-DOC, 2014 WL 2009031, at *7 (C.D. Cal. May

15, 2014).

     The primary basis for Defendants’ Motion is the Fifth Circuit

Court of Appeals’ recent decision in In re JP Morgan Chase & Co.,

which held that district courts may not exercise their discretion

to facilitate notice of a pending FLSA action to “employees who

are unable to join the action because of binding arbitration

agreements.” 916 F.3d 494, 504 (5th Cir. 2019).                 According to

Defendants, this Court previously “acknowledged the existence of

the 2016 [Arbitration] Agreement but did not specifically address

the fact that the individuals bound by the agreement had agreed to

forego   class   and/or   collective      treatment    of   their   individual

claims and to submit those claims individually to arbitration,”

and, therefore, the impact of the 2016 agreements presents a

“controlling question of law.”         Defs.’ Mot. 3; see Mem. & Order

16, ECF No. 61. Defendants further contend that, because the Fifth

Circuit is the only appellate court that has addressed this

                                      2
question and because the “federal district courts around the

country   [are]   splintered   over   [this]   issue,”   there   is   “a

substantial ground for difference of opinion” as to whether a

district court may send notice to potential plaintiffs who signed

arbitration agreements.   Defs’ Mot. 8-9.

     Defendants’ arguments are unpersuasive for several reasons.

First, this case is distinguishable from JP Morgan in that the

arbitration agreements at issue in JP Morgan applied to the entire

collective action period, whereas the arbitration agreements at

issue here only came into existence in February 2016 – nearly three

years after the collective action period began in October 2013.

Although the Court has not made any findings as to the validity or

enforceability of the 2016 Arbitration Agreements,          Defendants

previously admitted to the Court that “[s]ome of the individuals

within the putative class are subject to the provisions of only

the 2012 Agreement (Plaintiffs fall into this group), some are

subject to only the 2016 [Arbitration] Agreement, others are

subject to the provisions of both agreements.” Defs.’ Resp. in

Opp’n to Mot. to Certify Class 7, ECF No. 56.        Thus, the Court

cannot bar Notice to all employees who signed the 2016 Arbitration

Agreement because, according to Defendants, it is possible that

some of those employees may still be permitted to participate in

this action to vindicate rights that accrued prior to signing that

agreement. Indeed, submitting this question for appeal is likely

                                  3
to delay resolution of this dispute rather than “materially advance

the termination of litigation” because “a substantial amount of

litigation remains in th[e] case regardless of the correctness of

the Court's ruling.”           Lillehagen, 2014 WL 2009031, at *7; see also

Rieve v. Coventry Health Care, Inc., 870 F. Supp. 2d 856, 880 (C.D.

Cal.   2012)     (“[W]here      the   Court   concludes      certification        would

actually delay the resolution of the litigation, certification is

not appropriate.”) (quotations and citations omitted).

       Second, none of the current opt-in plaintiffs signed the 2016

Arbitration Agreement.            See Defs.’ Resp. in Opp’n to Mot. to

Certify Class 7 (“Some of the individuals within the putative class

are    subject    to     the    provisions    of     only    the     2012   Agreement

(Plaintiffs fall into this group). . . .”) (emphasis added).

Therefore,     “[t]he     contracts     [Defendants]        urge[]    the    Court    to

enforce are between [Defendants] and third parties not before the

Court . . . . Thus, [Defendants’] argument is premature at this

stage.” Bigger v. Facebook, Inc., No. 17 C 7753, 2019 WL 1317665,

*11    (N.D.   Ill.     Mar.    22,   2019)   (citing       Weckesser       v.   Knight

Enterprises S.E., LLC, No. 2:16-CV-02053, 2018 WL 4087931, at *3

(D.S.C.   Aug.    27,     2018) (holding      that    “[t]he       potential     opt-in

plaintiffs allegedly subject to arbitration agreements have not

yet joined this action, and the Court therefore has no ability to

determine      whether    any    potential    arbitration          agreement[s]      are

enforceable against them”)).

                                          4
     Given the unique facts of this case, the Court finds that its

previous Order does not “involve[] a controlling question of law

as to which there is substantial ground for difference of opinion”

and an immediate appeal from the order is not likely to “materially

advance the ultimate termination of the litigation.” 28 U.S.C. §

1292(b); See Atrion, 31 F. Supp. 3d at 359; Rieve, 870 F. Supp. 2d

at 880.    Accordingly, the Court declines to exercise it discretion

to authorize this interlocutory appeal. See Caraballo–Seda v.

Municipality of Hormigueros, 395 F.3d 7, 9 (1st Cir.2005) (holding

that “interlocutory certification under 28 U.S.C. § 1292(b) should

be used sparingly and only in exceptional circumstances”).

     For    the   foregoing   reasons,   the   Court   DENIES   Defendants’

Motion for Issuance of Certificate of Appealability (ECF No. 62).



IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: June 12, 2019




                                    5
